         Case 1:18-cv-00187-REB Document 99 Filed 11/16/18 Page 1 of 5




BART M. DAVIS, Idaho Bar No. 2696
United States Attorney

CHRISTINE G. ENGLAND, California Bar No. 261501
Assistant United States Attorney
District of Idaho
Washington Group Plaza IV
800 East Park Boulevard, Suite 600
Boise, Id 83712-7788
Tel: (208) 334-1211; Fax: (208) 334-1414
Email: Christine.England@usdoj.gov

JEAN E. WILLIAMS
Deputy Assistant Attorney General

JOHN S. MOST, Virginia Bar No. 27176
LUTHER L. HAJEK, Colorado Bar No. 44303
U.S. Department of Justice
Environment and Natural Resources Division
Natural Resources Section
P.O. Box 7611
Washington, DC 20044
Tel: (206) 724-7386; Fax: (206) 526-6665
E-mail: John.Most@usdoj.gov

Attorneys for Defendants

                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF IDAHO


WESTERN WATERSHEDS PROJECT,                    Case No. 1:18-cv-00187-REB
et al.,
        Plaintiffs,                            DEFENDANTS’ MOTION TO DISMISS
                                               FOR IMPROPER VENUE OR, IN THE
         vs.                                   ALTERNATIVE, TO SEVER AND
                                               TRANSFER PLAINTIFFS’ CLAIMS
RYAN K. ZINKE, Secretary of the Interior, et   CHALLENGING THE NORMALLY
al.,                                           PRESSURED LANCE PROJECT
        Defendants.




Defendants’ Motion to Dismiss or Transfer Plaintiffs’
Claims Regarding the Normally Pressured Lance Project
         Case 1:18-cv-00187-REB Document 99 Filed 11/16/18 Page 2 of 5




       Defendants Ryan Zinke, Secretary of the Interior, et al. respectfully move, pursuant to

Federal Rule of Civil Procedure 12(b)(3), to dismiss the Seventh Claim for Relief in Plaintiffs’

First Amended Complaint (ECF No. 78) for lack of proper venue under 28 U.S.C. § 1391(e). In

the alternative, Defendants move to transfer the Seventh Claim for Relief to the District of

Wyoming pursuant to 28 U.S.C. § 1404(a). The grounds for this motion are set forth in the

attached memorandum in support.

       Respectfully submitted this 16th day of November, 2018,

                              BART M. DAVIS, Idaho Bar No. 2696
                              United States Attorney

                              CHRISTINE G. ENGLAND, California Bar No. 261501
                              Assistant United States Attorney
                              District of Idaho
                              Washington Group Plaza IV
                              800 East Park Boulevard, Suite 600
                              Boise, Id 83712-7788
                              Telephone: (208) 334-1211
                              Facsimile: (208) 334-1414
                              E-mail: Christine.England@usdoj.gov

                              JEAN E. WILLIAMS
                              Deputy Assistant Attorney General

                              JOHN S. MOST, Virginia Bar No. 27176
                              U.S. Department of Justice
                              Environment and Natural Resources Division
                              Natural Resources Section
                              P.O. Box 7611
                              Washington, DC 20044
                              Tel: (206) 724-7386; Fax: (206) 526-6665
                              E-mail: John.Most@usdoj.gov


                              /s/ Luther L. Hajek_______________________
                              LUTHER L. HAJEK, Colorado Bar No. 44303
                              U.S. Department of Justice
                              Environment and Natural Resources Division
                              Natural Resources Section



Defendants’ Motion to Dismiss or Transfer Plaintiffs’
Claims Regarding the Normally Pressured Lance Project                                     1
         Case 1:18-cv-00187-REB Document 99 Filed 11/16/18 Page 3 of 5




                            999 18th Street
                            South Terrace, Suite 370
                            Denver, CO 80202
                            Tel: (303) 844-1376; Fax: (303) 844-1350
                            E-mail: Luke.Hajek@usdoj.gov

                            Counsel for Defendants




Defendants’ Motion to Dismiss or Transfer Plaintiffs’
Claims Regarding the Normally Pressured Lance Project                    2
         Case 1:18-cv-00187-REB Document 99 Filed 11/16/18 Page 4 of 5




                                CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2018, I filed a copy of the foregoing
Defendants’ Motion to Dismiss for Improper Venue or, in the Alternative to Sever and Transfer,
Plaintiffs’ Claims Regarding the Normally Pressured Lance Project, Memorandum in Support,
and supporting declaration electronically through the CM/ECF system, which caused all parties
or counsel of record to be served by electronic means, as more fully reflected on the Notice of
Electronic Filing.

Attorneys for Plaintiffs Western Watersheds Project and Center for Biological Diversity

Laurence J. Lucas
llucas@advocateswest.org

Sarah Stellberg
sstellberg@advocateswest.org

Talasi B. Brooks
tbrooks@advocateswest.org

Todd C. Tucci
ttucci@advocateswest.org

Counsel for Intervenor-Defendant State of Wyoming

Erik Edward Petersen
erik.petersen@wyo.gov

Michael M. Robinson
mike.robinson@wyo.gov

Paul A. Turcke
pat@msbtlaw.com

Counsel for Intervenor-Defendant Western Energy Alliance

Bret A. Sumner
bsumner@bwenergylaw.com

Michael K. Cross
mcross@bwenergylaw.com




Defendants’ Motion to Dismiss or Transfer Plaintiffs’
Claims Regarding the Normally Pressured Lance Project                                     3
         Case 1:18-cv-00187-REB Document 99 Filed 11/16/18 Page 5 of 5




Counsel for Proposed Intervenor-Defendant Jonah Energy LLC

Ausey H. Robnett III
arobnett@LCLattorneys.com

Kathleen C. Schroder
katie.schroeder@dgslaw.com


                                          /s/ Luther L. Hajek
                                          Luther L. Hajek




Defendants’ Motion to Dismiss or Transfer Plaintiffs’
Claims Regarding the Normally Pressured Lance Project                    4
